                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

    ROBIN RHODES,                                      )
                                                       )
         Plaintiff,                                    )
                                                       )
         v.                                            )    CASE NO. 5:18-CV-22 (MTT)
                                                       )
    HANCOCK COUNTY,                                    )
                                                       )
                                                       )
         Defendant.                                    )
                                                       )

                                                  ORDER

        Defendant Hancock County 1 has moved to dismiss three of Plaintiff Robin

Rhodes’ claims against it pursuant to Federal Rule of Civil Procedure 12(b)(6). 2 Doc.

21. For the following reasons, that motion (Doc. 26) is GRANTED.

                                   I. FACTUAL ALLEGATIONS 3

        Rhodes, an African American with lupus, 4 started working for the Hancock

County Board of Elections in 2009 as a deputy registrar. Doc. 20 ¶ 16. Her tasks


1 The Hancock County Board of Elections was dismissed by consent of the parties on December 5, 2018.
Doc. 33. Hancock County incorporated by reference the relevant sections of the Hancock County Board
of Elections and Registration’s motion to partially dismiss, and Rhodes incorporated by reference the
relevant sections of her response to the BOER’s motion to dismiss in her response to Hancock County’s
motion to dismiss. Docs. 26 at 3, 5-6; 29 at 4-5. The Court will thus refer and cite to the BOER’s brief
and Rhodes’ response to it throughout this Order.

2In the same motion, Hancock County also moved to dismiss all claims against it because it was not
properly served with process and process was insufficient. Doc. 26 at 4. Hancock County filed its motion
on August 21, 2018. Id. at 6. Rhodes had filed her amended complaint, which joined Hancock County as
a party, on July 17, 2018, and Hancock County was properly served on September 6, 2018—less than
ninety days after the amended complaint was filed. Docs. 20; 28. A plaintiff has ninety days from the
date the complaint is filed to serve the defendant. Fed. R. Civ. P. 4(m). Accordingly, Hancock County’s
motion to dismiss for improper service (Doc. 26) is DENIED.

3
 At the motion to dismiss stage, all allegations by the plaintiff are accepted as true and viewed in the light
most favorable to the plaintiff. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006)
(citation omitted).

4There are no allegations that anyone at the BOER was aware that Rhodes had lupus. See generally
Doc. 20.
included “day to day office details[;]” preparing voter identification cards; handling

absentee ballots; ensuring compliance with federal, state, and local election laws and

regulations; and maintaining and updating voter databases. Id. ¶ 17.

          In 2011, the Hancock County Board of Elections and Registration (“BOER”), a

new entity, was created by statute to replace the Hancock County Board of Elections. 5

Id. ¶ 16. Around that time, Nancy Stephens, 6 a Caucasian woman, entered Rhodes’

office and informed her that Stephens was going to be on the Board of the new BOER

and did not want Rhodes working there. Id. ¶¶ 18-19. However, BOER Election

Supervisor Aretha Cooper-Hill, 7 who hired Rhodes, allowed Rhodes to remain in her

job. Id. ¶ 20. Stephens “continued her harassment of” Rhodes by telling her that she

did not want Rhodes working there and was always “very prejudic[ial] and disrespectful

towards [Rhodes] and [Cooper-Hill] who were all African Americans.” Id. ¶¶ 20-21.

There are no allegations that Stephens used any language relating to Rhodes’ race or

disability during her harassment of Rhodes. See generally Doc. 20.

          Rhodes alleges that there was “an occasion” when Stephens tried to prevent poll

managers from picking up voting machines at Rhodes’ office for an upcoming election

by standing in front of the door and taking photographs. Id. ¶ 21. Rhodes told

Stephens to stop and stood in the doorway to prevent Stephens from interfering. Id.

Stephens pushed Rhodes out of the doorway in an attempt to stop the poll managers,

and the sheriff was called. Id. Stephens left the premises after talking with the sheriff.


5 According to the statute creating the BOER, Hancock County is the employer of all BOER employees.

Ga. S. Bill 173 § 11, Reg. Sess. (2011).

6   Stephens was terminated as a defendant in this case on July 12, 2018. Docs. 19; 19-1, 34.

7 Cooper-Hill is the plaintiff in a pending case that arises out of many of the same factual allegations as
this case. See Cooper-Hill v. Hancock Cty. Bd. of Comm’rs, 5:18-cv-23, Doc. 1.



                                                     -2-
Id. There are no allegations that Stephens used any language relating to Rhodes’ race

or disability during this “occasion.” See generally Doc. 20.

      The other BOER Board members were “aware of [Stephens’] actions, because

she public[ly] attacked Ms. Rhodes’ character[.]” Id. ¶ 20. Rhodes also complained “to

the [African-American] BOER [Board] members for several acts of racial discrimination

and harassment that she had been subjected to since her employment[,]” and “the

harassment and conflict became worse[.]” Id. ¶ 18, 29. It is not clear when Rhodes

submitted her complaints, whether Stephens and the Caucasian members of the Board

had knowledge of such complaints, or exactly when the “harassment and conflict

became worse[.]” See generally Doc. 20.

      In April 2015, Rhodes received a job evaluation. Id. ¶¶ 7, 23. The three

Caucasian members of the BOER Board gave Rhodes a one out of five on all

questions, with one being the worst rating and five being the best. Id. ¶ 23. Rhodes

was then terminated, despite her long, discipline-free tenure and BOER policies

mandating that employees receive lesser sanctions before being terminated. Id. ¶¶ 24,

28. Rhodes alleges that “[t]hese evaluations were racially motivated and a means of

accomplishing [Rhodes’] termination. These ratings were also contrary to the other

Board members who were African Americans. Additionally, [Rhodes] was told that

[Cooper-Hill] would evaluate her, and the Board did not take that evaluation into

consideration when [Rhodes] was terminated.” Id. ¶ 23.

      Rhodes claims that her termination was the result of discrimination based on her

race, disability, and complaints to the African-American members of the BOER Board

that Stephens discriminated against her. Id. ¶¶ 25-26, 34. She alleges that the BOER’s

Caucasian majority wanted to acquire control over election records “to purge and



                                            -3-
remove from the voter registration list, African American Citizens of Hancock County.”

Id. ¶ 25. Because Rhodes was also African American and “would not purge her own

race votes,” the Caucasian Board members were motivated to terminate her in

furtherance of the vote-purging efforts. Id. ¶¶ 26-27.

       Rhodes alleges Hancock County, through the BOER, racially discriminated

against her in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et

seq., and discriminated against her based on her disability in violation of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. et seq. Id. ¶¶ 39-48. She also alleges Hancock

County, through the BOER, retaliated against her for engaging in activity protected by

Title VII and Title I of the Civil Rights Act of 1964. Id. ¶ 48. Finally, she claims she was

subjected to a hostile work environment in violation of Title VII and Title I. Id. ¶ 50.

Hancock County, as Rhodes’ official employer, now moves to partially dismiss Rhodes’

complaint, specifically her claims for discrimination on the basis of her disability, for

retaliation, and for hostile work environment. Doc. 26.

                          II. MOTION TO DISMISS STANDARD

       The Federal Rules of Civil Procedure require a pleading to contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), a

complaint must contain sufficient factual matter to “‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “At the motion to dismiss stage, all well-

pleaded facts are accepted as true, and the reasonable inferences therefrom are

construed in the light most favorable to the plaintiff.” Garfield v. NDC Health Corp., 466

F.3d 1255, 1261 (11th Cir. 2006) (internal quotation marks and citation omitted).



                                              -4-
However, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)). “[C]onclusory allegations, unwarranted deductions of facts or legal conclusions

masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis,

297 F.3d 1182, 1188 (11th Cir. 2002). The complaint must “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S.

at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Marshall Cty.

Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993).

                                      III. DISCUSSION

       A. Rhodes’ Disability Discrimination Claim

       Rhodes alleges that Hancock County discriminated against her based on her

lupus. Doc. 20 ¶ 40. The ADA prohibits employers from discriminating against

employees based on their known disabilities. 42 U.S.C. § 12112(a). “To state a

discrimination claim under the ADA, a plaintiff must allege sufficient facts to plausibly

suggest (1) that he suffers from a disability, (2) that he is a qualified individual, and (3)

that a ‘covered entity’ discriminated against him on account of his disability.” Surtain v.

Hamlin Terrace Found., 789 F.3d 1239, 1246 (11th Cir. 2015) (internal quotation marks

and citation omitted). Hancock County does not argue that Rhodes failed to allege

sufficient facts that she has a disability or that she is a qualified individual. Doc. 21.

Rather, Hancock County argues that Rhodes failed to allege sufficient facts that it fired

her “because of” her disability. Doc. 21 at 17-19.




                                              -5-
       The Court agrees. Terminating an employee “because of” their disability is a

form of disability discrimination. 42 U.S.C. § 12112(b)(1). An employer that “lacks

actual knowledge of an employee’s disability cannot fire the employee because of that

disability.” Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1186 (11th Cir. 2005) (emphasis

added). Rhodes did not allege that anyone at the BOER was aware that she had lupus,

and she did not ever request an accommodation for her disability in order to perform her

job. See generally Doc. 20. Therefore, Rhodes did not allege sufficient facts to satisfy

the third element of a disability discrimination claim. Furthermore, Rhodes purports to

dismiss her disability discrimination claim in her response. Doc. 24 at 14. Accordingly,

Rhodes’ disability discrimination claim is DISMISSED without prejudice.

       B. Rhodes’ Retaliation Claim

       Rhodes claims that her termination was a result of her complaints regarding

racial discrimination in elections to the African-American BOER Board members. Doc.

20 ¶ 47. Title VII prohibits retaliation against an employee because she “has opposed

any practice made an unlawful employment practice by [Title VII.]” 42 U.S.C. § 2000e-

3(a). To plead a Title VII retaliation claim, a plaintiff must allege sufficient facts to

plausibly suggest that (1) she participated in an activity protected by Title VII; (2) she

suffered an adverse employment action; and (3) there was a causal link between the

protected activity and the adverse action. McWhorter v. Nucor Steel Birmingham Inc.,

304 F. Supp. 3d 1185, 1193 (N.D. Ala. 2018) (citing Scott v. Sarasota Doctors Hosp.

Inc., 668 F. App’x 878, 883 (11th Cir. 2017) (citation omitted)). Hancock County argues

(1) that Rhodes did not participate in a statutorily protected activity, and (2) that she

failed to allege sufficient facts to plead a causal connection. Doc. 21 at 6-12.




                                              -6-
       Rhodes’ complaint does not allege sufficient facts to properly plead the first

element of a retaliation claim. Informally voicing complaints to superiors regarding

conduct prohibited by Title VII is considered statutorily protected activity. Zarza v.

Tallahassee Hous. Auth., 686 F. App’x 747, 753 (11th Cir. 2017) (citation omitted).

Rhodes states (1) that she “complained to the African American board members and

made it public[ly] known in board meetings of the violations from BOER Chairlady Kathy

Ransom and BOER member Nancy Stephens in [sic] contrary to the Elections Code for

the State of Georgia[;]” and (2) that she “complained of racial discrimination to the

African American Board members.” Doc. 20 ¶¶ 25, 29.

       Hancock County argues that Rhodes’ first allegation that she participated in

statutorily protected activity “does not in any way touch upon opposition to an unlawful

employment practice. . . . Instead, [Rhodes] allegedly opposed unlawful election

practices.” Doc. 21 at 8. “[A]n unlawful employment practice is established when the

complaining party demonstrates that race . . . was a motivating factor for any

employment practice. . . .” 42 U.S.C. § 2000e-2(m) (emphasis added). Employment

practices include “fail[ing] or refus[ing] to hire or to discharge any individual . . . because

of such individual’s race” and “limit[ing], segregat[ing], or classify[ing] his employees or

applicants for employment in any way which would deprive or tend to deprive any

individual of employment opportunities[.]” 42 U.S.C. § 2000e-2(a).

       Paragraph 18 of Rhodes’ amended complaint possibly alleges an unlawful

employment practice:

              BOER members Kathy Ransom and Nancy Stephens who are
              Caucasians, discriminated against [Rhodes] in that they
              began to retaliate against [Rhodes] for complaining to BOER
              members for several acts of racial discrimination and
              harassment that she had been subjected to since her
              employment.


                                              -7-
Id. ¶ 18. When read liberally and in the context of the surrounding paragraphs, the

Court initially interpreted the “racial discrimination” and “harassment” complained of as

the BOER’s allegedly unlawful employment practices, not the alleged unlawful election

practices. Id. ¶¶ 19, 21 (“Prior to the formation of the BOER, Nancy Stephen’s [sic]

came into the office, and informed [Rhodes] that she was going to be a BOER Board

Member and that she did not want [Rhodes] to be employed and work for the BOER. . .

. Stephens was always very prejudice[ial] and disrespectful towards [Rhodes] and

[Cooper-Hill] who were all African Americans.”) However, Rhodes admitted in her

response to the BOER’s motion to dismiss that her complaints to the African-American

BOER Board members were in reference to the allegedly unlawful election practices,

not employment practices. 8 Doc. 24 at 8-9. Alleged discriminatory actions toward non-

employee third parties is not an employment practice made unlawful by Title VII.

Edwards v. Ambient Healthcare of Ga., Inc., 674 F. App’x 926, 930 (11th Cir. 2017)

(citing Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1007 & n.16 (11th Cir.

1997) (noting that employees’ retaliation claim based on opposition to unlawful

discrimination against motel customers “could not proceed under the familiar Title VII

retaliation statute” because the plaintiffs did not allege that they were discriminated

against for “opposing an unlawful employment practice”)). Because Rhodes’ complaint

does not allege an unlawful employment practice, she has not sufficiently pled the first

element of retaliation, and her claim is thus DISMISSED without prejudice.




8The Court “may use [Rhodes’] brief to clarify allegations in her complaint whose meaning is unclear.”
Pegram v. Herdrich, 530 U.S. 211, 230 n.10 (2000) (citations omitted).

                                                   -8-
        C. Rhodes’ Hostile Work Environment Claim

        Rhodes claims that the BOER, particularly Stephens, created a hostile work

environment. Doc. 20 ¶ 50. To bring a hostile work environment claim, the plaintiff

must allege: (1) she is a member of a protected class; (2) she was subjected to

unwelcome harassment; (3) the harassment complained of was based on her

membership in the protected class; (4) the harassment was sufficiently severe or

pervasive to alter the terms and conditions of employment and create a hostile or

abusive working environment; and (5) the employer is responsible for that environment

under either vicarious or direct liability. Jones v. UPS Ground Freight, 683 F.3d 1283,

1292 (11th Cir. 2012).

        Hancock County only argues that Rhodes did not allege sufficient facts to plead

the fourth element of her hostile work environment claim. Doc. 21 at 12-17. The BOER

makes its argument with a thorough analysis of the four-factor Miller v. Kenworth of

Dothan, Inc. test. Id. (citing 277 F.3d 1269, 1276 (11th Cir. 2002)). However, that

lengthy analysis is unnecessary, as Rhodes has not alleged anything in her amended

complaint to suggest that she was harassed due to her membership in a protected

class, thereby failing to sufficiently plead the third element of a hostile work

environment. 9 See generally Doc. 20. Accordingly, Rhodes’ hostile work environment

claim is DISMISSED without prejudice.


9 In her response to the BOER’s motion to dismiss, Rhodes attempts to “elaborate on” and “clarify” her
allegations in her twice-amended complaint by adding new facts. Doc. 24 at 5. For example, without
citing to her amended complaint, she states that Stephens filed a “warrant complaint to in order to get
[Rhodes] arrested and/or fired” and that Stephens referred to Rhodes as “‘you or your people’, meaning
African-Americans.” Id. at 6, 9-10. This lack of citation is unsurprising, as the amended complaint does
not contain those allegations. See generally Doc. 20. “Where a request for leave to file an amended
complaint simply is imbedded within an opposition memorandum, the issue has not been raised
properly[,]” and the Court will not consider those factual allegations. Posner v. Essex Ins. Co., Ltd., 178
F.3d 1209, 1222 (11th Cir. 1999) (citation omitted). When she actually cites to her complaint, Rhodes
alleges that Stephens publicly attacked her “‘character and racial genetic make-up at public board
meetings.’” Id. at 13 (citing Doc. 20 ¶ 20). However, that allegation does not have support in the

                                                     -9-
                                        IV. CONCLUSION

        Hancock County’s motion to partially dismiss Rhodes’ complaint (Doc. 26) is

GRANTED, and its motion to dismiss all of Rhodes’ claims for improper service of

process and insufficient process (Doc. 26) is DENIED. Accordingly, Rhodes’ disability

discrimination, retaliation, and hostile work environment claims are DISMISSED

without prejudice. Rhodes’ racial discrimination claim may proceed to discovery.

        SO ORDERED, this 10th day of December, 2018.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




paragraph to which it cites or anywhere else in the complaint. See generally Doc. 20. The Court is
somewhat troubled with Rhodes’ counsel’s possible attempt to mislead, and that new factual allegation
will not be considered.



                                                 -10-
